Exhibit 10.32
Director Compensation as of February 2009
     Non-employee directors of Mylan Inc. receive $75,000 per year in cash
compensation for their service on the Board. In addition, Milan Puskar receives
an additional $200,000 per year for his service as Chairman. Non-employee
directors are also reimbursed for actual expenses relating to meeting
attendance.
     In addition:

  •   The Chairperson of the Audit Committee receives an additional fee of
$15,000 per year;     •   The Chairperson of the Compensation Committee receives
an additional fee of $10,000 per year;     •   The Chairpersons of the Finance
Committee, the Governance and Nominating Committee, and the Compliance Committee
each receive an additional fee of $5,000 per year; and     •   Each Committee
member receives an additional fee of $2,500 per year, for each Committee on
which they serve.

     Non-employee directors, at the discretion of the full Board, are eligible
to receive stock options or other awards under Mylan’s 2003 Long-Term Incentive
Plan.

